 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRonnie J. Causey d/b/a R. J. Causey ConstructionCo. and United Brotherhood of Carpenters andJoiners of America, AFL-CIO, Local Union 1780and Carpenters Joint Trust Funds. Cases 31-CA6953 and 31-CA-7244September 8, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn March 30, 1978, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, the Charging Party' and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed a brief in support of theDecision of the Administrative Law Judge.Pursuant to provisions of Section 3(b) of the Na-tional Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its authority inthis proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The Charging Party has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.2 The Charging Party and the General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951).We have carefully examined the record and find no basis for reversing hisfindings.In his Decision, the Administrative Law Judge erroneously states that inApril 1976 Respondent decided to terminate the residential housing con-struction appendix and to renegotiate its terms, whereas the record indicatesthat Respondent made this decision in April 1977. This apparently inadver-tent error is insufficient to affect the results of our Decision.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Ahearing was conducted in this consolidated proceedingbased upon one unfair labor practice charge filed by UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, Local Union 1780, herein called the Union, on April6, 1977, in Case 31 CA 6953 as amended May 15, 1977,and another charge filed by the Carpenters Joint TrustFunds, herein called the Trust Funds, on July 21, 1977, inCase 31-CA-7244. The General Counsel of the NationalLabor Relations Board, herein called the Board, by the Re-gional Director of the Board, Region 31, on September 16,1977, issued an order consolidating these cases and a con-solidated complaint against Ronnie J. Causey d/b/a R. J.Causey Construction Co., herein called Respondent, alleg-ing that Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Na-tional Labor Relations Act.The consolidated complaint in substance alleges that Re-spondent, who is a party to a collective-bargaining agree-ment with the Union, violated Section 8(a)(1) and (5) of theAct by refusing to make certain fringe benefit trust fundpayments required by the collective-bargaining agreementand refusing to hire employees through the exclusive hiringhall operated by the Union as required by the collective-bargaining agreement. The consolidated complaint furtheralleges, in substance, that the aforesaid unfair labor prac-tices were the subject of an all-party settlement agreementapproved by the Regional Director, but breached when Re-spondent allegedly violated Section 8(a)(l) and (5) of theAct by refusing to furnish the Union with certain informa-tion needed to administer the aforesaid fringe benefit con-tractual trust funds. Respondent filed an anser denying thecommission of the alleged unfair labor practices.The initial question presented for decision is the Board'sjurisdiction to consider the alleged unfair labor practices ontheir merits. Respondent argues that the complaint must bedismissed because Respondent is not an employer engagedin commerce within the meaning of the Act and does notmeet the Board's applicable discretionary jurisdictionalstandards. General Counsel justifies the assumption ofjuris-diction on the ground that Respondent is a member of amultiemployer bargaining unit and, therefore, the com-merce of the other members of the unit bring him withinthe Board's jurisdiction.Respondent is a sole proprietor doing business in South-ern Nevada as a framing contractor. His business opera-tions do not satisfy the Board's applicable discretionary ju-risdictional standards, nor are his operations within theAct's legal jurisdiction. However. Respondent belongs tothe Southern Nevada Home Builders Association, Inc.,herein called the Association, which is an association ofemployers admitting into membership employers in thebuilding and construction industry doing business in theState of Nevada. The Association exists, in part, for thepurpose of negotiating and administering collective-bar-gaining contracts with labor organizations on behalf of itsemployer-members and, in this capacity, has negotiated aseries of collective-bargaining contracts with the Union.'Respondent stipulated that during the time material hereinthose members of the Association, represented by the Asso-ciation for purposes of collective bargaining, met theI The parties stipulated that the Union is a labor organization within themeaning of Sec. 2(5) of the Act.238 NLRB No. 752 R. J. CAUSEY CONSTRUCTION CO.Board's nonretail jurisdictional standard inasmuch as theypurchased in excess of $50,000 worth of goods and suppliesdirectly from outside the State of Nevada. As their opera-tions meet the Board's nonretail jurisdictional standard, theBoard would assert its jurisdiction over Respondent on thisbasis, if Respondent is part of the multiemployer unit ofAssociation members. See Siemons Mailing Service, 122NLRB 81, 84 (1958), and J.S.R. Incorporated d/b/a MissionHotel, 170 NLRB 611 (1968). General Counsel urges, overRespondent's opposition, that Respondent is a part of thismultiemployer bargaining unit. The relevant facts are asfollows.The Association is comprised of approximately 300 to400 contractors, and their suppliers, who do business in thehome building and construction industry in Southern Ne-vada. In addition to negotiating with the several construc-tion industry trade unions on behalf of its employer-mem-bers who have authorized it to represent them in collectivebargaining, the Association represents the interests of itsmembership in civic affairs and sponsors educational pro-grams for the benefit of its membership. Respondent, whohas been a framing contractor since 1967, has been a mem-ber of the Association since either 1971 or 1972. In 1976 hewas the Association's president.Since at least 1973 the Association and the Union havenegotiated successive collective-bargaining agreements cov-ering carpenters employed by those employer-members ofthe Association who have delegated collective-bargainingauthority to the Association.2These agreements were en-tered into on June 1, 1973, June 1,. 1974, and June 1, 1976.The recognition clause of each agreement reads as follows:The Union recognizes the [Association] as the soleand exclusive bargaining representative for [its mem-bers] who have authorized the (Association] to repre-sent them. A list of such authorizations has been fur-nished to the Union and the [Associationj agrees toimmediately notify the Union when any authorizationshave been cancelled or new authorizations have beenexecuted.This Agreement shall bind each and every employerwho has authorized the Association to represent themwith the same force and effect as it' the Agreementwere entered into by each member individually.Each year, from at least 1973 to 1977, the Associationhas asked its members to complete and return a bargainingauthorization indicating whether a member wants the Asso-ciation to engage in collective bargaining on his or her be-half with labor organizations. And, each year Respondenthas filled out the authorization and returned it to the Asso-ciation notifying the Association that Respondent does notwant the Association to represent him for purposes of col-lective bargaining. There is no evidence that the Associ-ation ever informed the Union that Respondent had autho-rized the Association to represent him in collective-bargaining negotiations, and I further find that Respon-dent's name was never included among the names sub-mitted by the Association to the Union as having desig-2 Two other employer associations and two other local unions of the Car-penters Union have also been parties to these agreements.nated the Association as his collective-bargainingrepresentative.On August 1. 1973. consistent with his refusal to autho-nze the Association to represent him for collective-hargain-ing purposes, Respondent entered into a separate collective-bargaining contract with the Union covering his carpen-ters.' The contract which is entitled, "Memorandum Agree-ment." provides in substance that Respondent shall complNwith all but one of the provisions of the 1973 Associationagreement.' the trust agreements therein. "and an' amend-ments, modifications, extensions and renewals of such I a-bor Agreement and Trust Agreements." The "Memoran-dum Agreement" was to remain in effect until May 31.1974 (the termination date of the Association agreement),and from year to year thereafter unless either parts gave 60days' written notice of termination or cancellation. NeitherRespondent nor the Union has ever given this notification.hence, Respondent acknowledges that he was obligated tocomply with the terms of the 1976 Association agreementexcept for the contractual grievance-arbitration procedure.The description of the bargaining sessions as developedin the record herein, which resulted in the 1976 Associationagreement, is rather skimpy. Several contractors, includingRespondent, attended the bargaining sessions. No tactualaccount was presented of what took place at these bargain-ing sessions nor of Respondent's role. Respondent's un-denied and uncontradicted testimony is that during thesenegotiations he, as well as several other Association mem-bers whom he named, bargained with the union representa-tives as individuals on their own behalf and not as a part ofthe multiemployer unit.The 1976 Association agreement included for the firsttime an appendix entitled "Special Provisions for Residen-tial Housing Construction." It allowed framing contractors,such as Respondent, who perform carpentry work on woodframe residential housing to compensate their carpenters ona piece-rate basis for certain enumerated types of work.rather than at the contractual hourly rate. Whereas the1976 Association agreement is effective from July 1. 1976,until June 30, 1979, either party may terminate the residen-tial housing construction appendix contained therein, onJuly 1, 1977, by giving the other party a written notice oftermination at least 30 days prior to that date.In April 1976 Respondent decided to terminate the resi-dential housing construction appendix and to renegotiateits terms with the Union. And with other framing contrac-tors, eligible to use this appendix. who were members of theAssociation but not represented by, it for purposes of collec-tive bargaining, Respondent concluded it would be a goodidea to join together and bargain as a group over this mat-ter. On April 8, 1977. Respondent wrote the Association'sexecutive officer tht Respondent "authorize[s] the FramingDivision of the Labor Relations Committee to act as [hiserepresentative(s) in all matters pertaining to the I ;:hor5Three other local unions of the Carpenters Union were ai, s arti-i -this contract.'The Association agreement's gnevance-arhitratiorl prcedJ: .A. as excluded in its entirety from the "Memorandum Agreement" Als, Resr n-dent had the option of not contributing into the Association %apec :, '"Contract Administration and Industr) Advancement Fund." but eec.tcd tcmake such a contribution. DEC(ISIONS Of NAYIONAL I ABOR RELATIONS BOARDAgreement with the [Unionl ."Also on this date, Respon-dent wrote the Union with a copy to the Federal Mediationand Conciliation Service as follows:Please be advised that [Respondent] is giving this writ-ten notice of (hisj decision to [terminate] the Appendixfor Residential Housing Construction, under theAgreement between the [Association and the Union)effective June 30. 1977.Our company is available through the [Association's]Negotiating Committee to meet with members of the[Union] at a mutually convenient time and place inorder to commence negotiations for a new ResidentialHousing Construction Appendix to the contract.Three weeks later, on April 28. 1977. Respondent wrote theUnion stating in substance he was amending his prior letterbecause he wanted to be sure the Union realized that in theevent circumstances arose which might deem it necessary,Respondent reserved the right to bargain individually withthe Union.6During this same period it also appears that theAssociation, on behalf of the employer-members who haddesignated it to bargain with the Union, notified the Unionthat it was terminating the residential housing constructionappendix and desired to renegotiate its terms.The mid-term negotiations concerning the residentialhousing construction appendix commenced late in June1977. The employers who authorized the Association tobargain for them were represented by Frank )arr, the As-sociation's executive officer. Respondent was present at thenegotiation meetings. Ihe record does not reveal the num-her of meetings Respondent attended nor how he con-ducted himself and whether ans other employers were pre-sent during the meetings. The record does reveal that byNovember 1977 negotiations had broken down and Darrhad terminated his employment with the Association andhad not been replaced. In November 1977. to determinewhether Darr thought it would he fiuitftul to resume nego-tiations, the Union's representatives contacted the Associ-ation but learned Darr had terminated his employment andhad not been replaced. They then spoke to Respondent andasked him to speak with other contractors to determine5 Respondent testified that the reference to "TIhe F raming Division of theLabor Relations Committee' did not refer to the Association. hut to thatgroup of framing contractors who, as I have fbund vlupr,. thought it would hea good idea to join together and form a separate "framing di ision" to rene-goiate the terms of the residential housing colnstruction appendix. tie fur-ther testified that the idea of having a separate division for the framingcontractors never materialized as the contractors never followed throughwith it,6 Respondent testified that his intent in sending this letter was to makesure the Union understood respondent, as had been his practice in the past.intended to bargain as an individual. As I have found supra, Respondent inpast contract negotiations had attended the bargaining sessions where repre-senlatives of the Association and the Union bargained for the multiemploserrit ;.,nd at these sessions Respondent would bargain as an individual on hiss, r, behalf Respondent testified he was concerned that, in the event he wasus ibhl to attend such joint bargaining sessions in the upcoming negotiationsveCr Ihe re;idential housing construction appendix, his absence might heclnstriucd I.v the t lron as an indication he had delegated bargaining author-iyv its the \suoiiolon's representative. So. Respondent wrote this letter toir:,C *iur, dhat Ihe tnion understood that his absence from the multiem-sle: b iit hargaining sessions did not indicate he had designated the Asso-, n[l~e as his bargaining representative, but in these circumstances was re-serving the right to bargain with the Union separate and apart from themeetings held with the Association.whether it would be worthwhile in December 1977 to holdanother bargaining session. Respondent met with approxi-mately four other contractors' and discussed the state ofnegotiations and they concluded that it would not be fruit-ful to schedule another negotiation meeting. They askedRespondent to communicate this information to the Union.On December 9, 1977, Respondent wrote the Union. Hestated in substance that he had met with "our bargaingcommittee. and they agreed an impasse had been reachedin the negotiations. At the date of the hearing herein, Janu-ary 5, 1978. negotiations remained deadlocked with no fur-ther bargaining sessions having been held.To recapitulate, the parties agree the Board lacks juris-diction over Respondent's operations and that the consoli-dated complaint herein must be dismissed unless Respon-dent is a part of the multiemployer bargaining unit ofAssociation members covered by the Association's agree-ment with the Union. However, a multiemployer unit, un-like other types of bargaining units, is consensual in natureand the law is settled that: "[T]he essential element war-ranting the establishment of multiemployer units is clearevidence that the employers unequivocally intend to bebound in collective bargaining by group rather than by in-dliviidual action. The correlative standard for excluding anemployer from such a unit is evidence of an intent to pursuean individual course of action with respect to labor rela-tions [cases cited]." Ruan Transport (Corp., 234 NLRB 241(1978). In determining whether an employer has consentedto become a part of a multiemployer group (i.e., whether itintends to be bound by group bargaining), the fact that theemployer, after participating in joint bargaining negotia-tions, adopts the collective-bargaining agreement resultingtherefrom is a significant indication that the employer in-tended to pursue group bargaining. Ruan Transport Corp.,234 NLRB 241 (1978); and Ian Eerden Coemparn, 154NILRB 496, 499 (1965). But. "where there is specific evi-dence. beyond mere circumstances of joint negotiations anduniformity of contracts, indicating that the parties did notintend to accept the obligations and benefits of multiem-ployer bargaining, that evidence must be equally consid-ered in determining the basic issue." Ifan Eerden Company,154 NLRB 496. 499. In this case, despite Respondent's ac-ceptance of contract terms almost identical to the terms ofthe 1976 Association agreement and Respondent's presenceduring the negotiations which resulted in the 1976 Associ-ation agreement, the record overwhelmingly demonstratesthat when this agreement was negotiated Respondent didnot intend to pursue group bargaining and was not a part ofthe multiemployer bargaining unit. In reaching this conclu-sion, I was influenced by the following considerations.Unlike the other Association members who authorized itto represent them in the negotiations which resulted in the1974 and 1976 Association agreements the Respondent didnot delegate this authority to the Association, but instead'[he record reveals that in addition to Respondent two of these contrac-tors, I.ynn Theriot and John Williams, had bargained separately with theUnion in the past.I Respondent testified that his use of the phrase "bargaining committee"was not an accurate description of the group of contractors he met with. Itetestified it was a bad choice of words, explaining, "I am not a scholar, so Imake mistakes." R. J. ('AUSEY C(ONSTIRU('1 ION CO.specifically notified the Association that it was without au-thority to engage in collective-bargaining negotiations onRespondents behalf. Thereafter, although Respondent at-tended the Association-Union negotiations which resultedin the 1974 and 1976 Association agreements. the Respon-dent bargained with the Union's representatives on his ownbehalf and entered into a separate contract with the Unionwhich, although it is almost identical to the Associationagreement, differs in one highly significant respect.' Finall'.there is no evidence that the Union during the negotiationsfor the 1976 Association agreement was led to believe thatRespondent was a part of the multiemployer bargainingunit of Association members. Rather, the aforesaid evi-dence, plus the Association's failure to notify the Unionthat Respondent had authorized it to bargain on his be-half," was calculated to lead the Union to believe Respon-dent did not intend to pursue group bargaining and was nota part of the multiemploser unit.These facts. considered in their entirety. clearly demon-strate that when the current Association agreement was ne-gotiated, the Respondent intended to and did engage inindividual bargaining with the Union and was not a part ofthe multiemployer unit of Association members. The re-maining question, which is the more difficult one. iswhether, in connection with the reopening of the Associ-ation agreement for mid-term negotiations concerning theappendix dealing with the piece-work rates for residentialhome construction, Respondent consented to have the As-sociation bargain on his behalf and to be bound by theproduct of this joint bargaining.:General Counsel takes the position that Respondent'sApril 8, 1977, letter to the Association's executive officerauthorizing "the Framing Division of the Labor RelationsCommittee" to act as Respondent's representative in mat-ters pertaining to the "I.abor Agreement" constitutes aclear and unequivocal authorization for the Association toengage in collective bargaining on his behalf as a part of themultiemployer unit and that Respondent's explanation forsending this letter, described .supra, is patently false. I dis-agree. Respondent may not have been a practitioner of theDale Carnegie school, but he impressed me as a sincere9 Respondent's contract with the U nion omits the griesance and bindingarbitration procedure included in the Assoc.iation agreement.1o The Association agreement, as descrbed supra, provides that the Associ-ation shall furnish the Union with the names of the Assoviation memberswho have delegated bargaining authority to the Association There is noesidence nor contention that the Association ever included Respondent'sname among the names of the members submitted to the t nion as hasingdelegated bargaining authority to the Ass.ciation. Indeed, the evidence es-tablishes that the Respondent specifically notified the Assxociation it waswithout authorits to bargain with the [ nion on Respondent's behalfi] The record reveals that the critical unfair labor practice alleged in thiscase, Respondent's alleged breach of the settlement iagreement in (ase 31CA 6953, occurred in March 1977. Respondent's alleged delegation of au-thority to the Association to bargain on his behalf over the terms of theresidential housing construction appendix did not take place until April 1977for negotiations which did not commence until June 1977 Assuming arguendo that in April 1977 Respondent did consent to group bargaining com-mencing in June 1977. does this mean the Board could properli assert luris-diction where, as here, at the time Respondent engaged in the critical unfairlabor practice he neither met the Bo ard's applicable discretionary jurlsdic-tional standards nor satisfied the statutors requirement for legal jurisdictionCf. Poor Richard's Pub a (alhl/itrnii (Corporatrin, 217 Nl RB 10 (19751(where the respondent-employer satisfied the staiutoir? requirement tor legaljurisdiction) In vies: of my decision herein, I hale not resolseld this questtonwitness when testifying about those matters which relate tothe question of his membership in the multiemployer bar-gaining unit. Nor was his testimon', that the intent behindthis letter was not to delegate bargaining authority to theAssociation. inherently incredible. As described s.opr, Re-spondent testified in substance that Respondent and otherfrailning contractors expected to from a framing division forthe purpose of jointly renegotiating the terms of the residen-tial housing construction appendix, but this organizationnes er got beyond the idea stage. I Its credibility on this mat-ter is supported by the fact that the letter significantly omitsany mention of' the Association, and it is undisputed thatthe Association's labor relations committee does not have aframing division Also highly significant is the Association'sfailure to send a copy of this letter to the Union or other-wise notif'v the tlnion that Respondent had authorized theAssociation to bargain on his behalf:. which it presumablsVwoulM have done it' as the (ieneral Counsel claimis, theletter was intended to be a delegation of bargaining author-ity to the Association to represent the Respondent ,is partof' the multiemployer unit in the upcoming negotiationsover the terms oft' the residential housing construction ap-pendix.l' Nor is there evidence that during these negotia-tions Respondent conducted himself in such a mtanner as towarrant a finding that he actually pursued a group courseof action w tith regard to labor relations Moreover. the eci-dence describing the negotiations over the terms of' the res-idential housing construction appendix does not indicatethat Respondent deviated trom his past practice of' attend-ing such negotiations. but negotiating on his own behalf.The ftact that. after the bargaining had reached a point ofimpasse and the Association's executive officer haid terni-nated his employment, Respondent. as a favior to theUnion's negotiators. called ia meeting of approximatels fourcontractors to determine whether further negotiatation meet-ings would he fruitful is not indicative otf' an intent to har-gain on a group basis.1 ikew ise, Respondent's \pril 1977 letters notifling thel nion it was reopening the residential housing constructionappendix Icr negotiations and was asailable to negotiatethrough the Association, but reservedl the right to bargainindividually', does not constitute clear evidence of an un-equivocal intent on the part ofI Respondent to relinquishcontrol over his labor negotiations to the Association. Theletters are ambiguous in this regard. IThis, plus extrinsicfactors. indicate that these letters could not have reasonabl>been construed bs the l. nion to constitute clear evidence oftan unequivocal intent on the part of Respondent to bebound by group bargainiig. IThe U nion knew that unlikethe other Association ttmembers who comprised the mul-tiemployer bargaining unit. Respondent had not authorizedthe Association to represent him for purposes of' collective]2 T'he Assoiation agreement pros ides Respotdenl is obligated to gise themnion the names ot the Assci.atlon members who hase authborized it torepresent thenm in negotiations laniti t imnlediatel nsotiln the t nion w hen:in new authorrizations habe been executed there is noI evidence that theAssocxiatron eser notified the I nlto. esen l upon receipt Ai the April 8 letter.thiat Respondient hald authorized it Io nregollate on his behalf t nder thecircumstances. I inlter trom tihe (eniernae ( 'unisel' tlailure It adduce suchecsidence thai the A\scill.nin neser ilitiri] d tlle Ih nl ilt ii a ;lauthiorized tobargain oin Respondent's beha.i DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining." Also, the Union knew that Respondent hadbargained on his own behalf in past negotiations, eventhough he had always been available for negotiationsthrough the Association in the sense that he attended theAssociation-Union bargaining sessions.Based upon the foregoing, I agree with Respondent'scontention, that Respondent is not a part of the multiem-ployer bargaining group on whose behalf the Associationnegotiates with the Union. Therefore, jurisdiction cannot beasserted on the basis of the business done by the employerswho are a part of the multiemployer unit. As Respondentdoes not by itself meet the Board's applicable discretionary11 As I have found supra, Respondent's name was not included among thenames ofI members who had delegated collective-bargaining authority to theAssociation submitted by the Association to the Union.jurisdictional standard, I shall recommend that the consoli-dated complaint be dismissed.'4Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the fbollowing recommended:ORDER"The consolidated complaint is dismissed in its entirety.1 In view of my decision herein, I have not dealt with the alleged unfairlabor practices on their ments.15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and Order, and all objections thereto shall be deemedwaived for all purposes.56